Citation Nr: 1138988	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there is new and material evidence to reopen and grant a claim for service connection for residuals of cold exposure, to include whether service connection can be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1951 to November 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Claims of service connection for residuals of cold exposure were previously denied, most recently by the RO in February 2004.  Evidence presented since then relates to unestablished facts necessary to substantiate the claim of service connection.

2.  Resolving all doubt in favor of the Veteran, the Veteran has residuals of in-service cold exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for residuals of cold exposure has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).

2.  The criteria for service connection for residuals of cold exposure have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

A claim of service connection for residuals of cold exposure was initially denied in a June 1998 Board decision.  Subsequent applications to reopen were also denied, most recently by the RO in February 2004.  This decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the evidence did not document in-service frostbite or service-connectable residuals thereof.  At the time of the prior decisions, the evidence included the Veteran's histories of in-service frostbite and recurring symptoms since the frostbite, the service separation examination record, and VA and private medical records.  

Evidence submitted in conjunction with the application to reopen indicates that the Veteran served in Greenland, where the purported frostbite/hypothermia occurred, from approximately January 1954 to August 1954.  It also includes a private physician's determination that laboratory testing confirmed findings that were consistent with the Veteran's history of frostbite in service.  See November 2009 Butler treatment record.  This evidence both new and material in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim, namely the existence of residuals of in-service cold exposure, and it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the claim is reopened.  

 Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the September 2008 statement of the case considered the claim on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

The Veteran contends that he has residuals of in-service cold exposure.  He has reported that he was exposed to extremely cold temperatures and treated for frostbite or hypothermia when he served in Greenland.  In support of this contention, he has submitted a statement from a service colleague who reported that the unit was exposed to temperatures at 40-50 degrees below zero and that the Veteran was treated for frostbite while in Greenland.  See May 2006 Boyd statement.  The Veteran has reported pain and tingling in his extremities and ears, particularly in cold weather, since the in-service frostbite.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
  
The November 1955 separation examination record reflects normal clinical findings for all systems, to include the skin and neurologic systems.

A September 1996 private examination report reflects the Veteran's history of pain in the feet, hands, and ears, particularly during cold weather.  The Veteran reported in-service frostbite to the toes and ears.  Examination of the extremities was within normal limits, except for a chronic fungus infection on the nails.  

In an April 2003 statement, a former treating physician reported the Veteran's history of frostbite in service.  The physician also reported that on occasion, the Veteran reported burning, tingling, and pain in his hands, especially during cold weather months.  See Hoffman statement.  A treating physician also submitted a statement in April 2003.  This physician reported that the Veteran had a history of recurrent frostbite dating back to service which involved his hands, feet, and ears, and which continued to cause symptoms in colder temperatures.  See Graman statement.  

A November 2006 VA treatment record reflects a VA internist's finding that the Veteran had no detectable lesion upon physical exam.  The internist added that there were no objective findings; there were only the Veteran's subjective symptoms of severe pain during cold months.  

A November 2006 statement from a private physician reflects the Veteran's history of severe frostbite on the hands, ears, and right foot during service.  The physician reported that, "in discussion with [the Veteran], it is apparent that his problems with severe frostbite originated during his service time in Greenland."  See Jewell statement.  

A February 2008 private treatment record reflects the Veteran's history of severe frostbite in service and recurrent symptoms since that time.  The physician noted that the Veteran was exposed to "severe cold weather over 50 years ago" and that he was "now plagued by severe pain in his fingers, feet, nose, and ears and parts of his face whenever exposed to cold temperatures."  The physician reported that although examination was relatively normal, circulatory testing revealed vasospasm.  He explained that people with frostbite can suffer long-term complications, including hypersensitivity to cold, an increased risk of developing frostbite again, chronic paresthesia, decreased sensation to touch when the hands are involved, and an increased tendency to develop vasospasm.  See February 2008 Bartholomew record.  

A November 2009 private treatment record reflects an assessment of frostbite.  The physician reported that he had reviewed studies and confirmed findings that are consistent with the history of frostbite.  See Butler statement.  

After review of the evidence, the Board finds service connection is warranted for residuals of cold exposure based on the probative evidence of in-service cold exposure and residuals thereof.  The Veteran is competent to report in-service cold exposure, and to describe the symptoms associated with the in-service cold exposure and the symptoms which have recurred since that cold exposure, and the Board finds this history is credible and consistent with the nature and circumstances of his service in Greenland.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board acknowledges that some of the positive medical findings are predicated on frostbite in service, which is not shown by the record and which the Veteran is not competent to report.  It appears that at least some of the findings are solely based on in-service cold exposure (rather than frostbite per se), however, and based on these findings and the Veteran's competent and credible history of continuity of symptomatology, the Board finds the evidence is in equipoise with regard to whether the Veteran has residuals of in-service cold exposure.  In such circumstances, the benefit of the doubt goes to the veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).  

VA has a duty to notify and assist claimants for benefits.  The decision above reopens and grants service connection for residuals of cold exposure.  As such, there is no further need to discuss compliance with the duties to notify and assist.  






	(CONTINUED ON NEXT PAGE)



ORDER


The application to reopen the claims of service connection for residuals of cold exposure is granted.

Service connection for residuals of cold exposure is granted.  





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


